Name: 97/634/EC: Commission Decision of 26 September 1997 accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway
 Type: Decision
 Subject Matter: trade policy;  competition;  international trade;  trade;  Europe;  fisheries
 Date Published: 1997-09-30

 Avis juridique important|31997D063497/634/EC: Commission Decision of 26 September 1997 accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway Official Journal L 267 , 30/09/1997 P. 0081 - 0084COMMISSION DECISION of 26 September 1997 accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway (97/634/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Article 8 (1) thereof,Having regard to Council Regulation (EC) No 3284/94 of 22 December 1994 on protection against subsidized imports from countries not members of the European Community (3), and in particular Article 10 (1) thereof,After consulting the Advisory Committee,Whereas:(1) On 31 August 1996, the Commission announced, by a notice published in the Official Journal of the European Communities (4), the initiation of anti-subsidy proceedings in respect of imports of farmed Atlantic salmon originating in Norway.(2) On 31 August 1996, the Commission also announced, by a separate notice published in the Official Journal of the European Communities (5), the initiation of an anti-dumping proceeding in respect of imports of farmed Atlantic salmon originating in Norway.(3) Both of the above mentioned proceedings were initiated following complaints lodged in July 1996 by the Scottish Salmon Growers' Association Ltd and the Shetland Salmon Farmers' Association on behalf of their members, which represent a major proportion of total Community production of farmed Atlantic salmon. The complaints contained sufficient evidence of injurious dumping and subsidization of the imports concerned to justify the initiation of anti-dumping and anti-subsidy proceedings.(4) The Commission sought and verified all information that it deemed necessary for the purpose of its definitive findings. In the course of this examination, it was established that definitive anti-dumping and countervailing measures should be taken in order to eliminate the injurious effects of dumping and subsidization. The findings and conclusions on all aspects of the investigations are set out in Council Regulation (EC) No 1890/79 (6) and (EC) No 1891/97 (7).(5) Having been informed of the Commission's findings, the Kingdom of Norway and the Norwegian exporters referred to in Article 1 of the present Decision offered undertakings pursuant to Article 10 of Council Regulation (EC) No 3284/94. The Norwegian exporters also offered their undertakings pursuant to Article 8 of Council Regulation (EC) No 384/96.(6) Pursuant to these undertakings, the Norwegian exporters, have, inter alia, offered not to sell the product under investigation to their first unrelated customer in the Community below a certain minimum price. Norway, for its part, has agreed to take a number of measures which will contribute to eliminating the injurious effects of subsidisation. Both Norway and the Norwegian exporters concerned have agreed to comply with their undertakings as of 1 July 1997.(7) The Commission considers that the combined effect of the above mentioned undertakings will be sufficient to remove the injurious effects of dumping and subsidization.(8) In addition, given that Norway has offered to co-operate with the Commission in monitoring the evolution of Norwegian exports of farmed Atlantic salmon to the Community, and that the exporters which have offered undertakings have agreed to provide the Commission with regular and detailed information on their exports to the Community, it is concluded that the correct observance of the undertakings can be effectively monitored by the Commission.(9) Under these circumstances, the undertakings offered by Norway and the Norwegian exporters mentioned below, are considered acceptable, and the investigations can, therefore, be terminated with respect to those parties.(10) All exporters and related importers concerned were informed of the essential facts and considerations on the basis of which it was intended to recommend the termination of the investigations without the imposition of measures with regard to parties from which undertakings have been accepted and these parties have had the opportunity to comment on all aspects of the investigations. Accordingly, should the Commission have reasons to believe that an undertaking is being violated, a provisional anti-dumping duty and a provisional countervailing duty may be imposed pursuant to Article 8 (10) of Regulation (EC) No 384/96 and Article 10 (10) of Regulation (EC) No 3284/94, respectively. A definitive anti-dumping duty and a definitive countervailing duty will be imposed, should the conditions of Article 8 (9) of Regulation (EC) No 384/96 and Article 10 (9) of Regulation No (EC) 3284/94 respectively be met.(11) The Advisory Committee was consulted and no objections were raised as to the acceptance of the undertakings offered.(12) Having been informed of the main facts and considerations on the basis of which the Commission intended to accept the undertakings, the Community industry expressed concern that, in view of past experience with minimum prices, these undertakings would not constitute an effective remedy to the injury it was suffering.(13) It should be pointed out that these undertakings contain strict monitoring provisions and, furthermore, unlike the minimum prices previously imposed, they will be underpinned by residual duties which may be imposed in cases of violation. It is therefore considered that these measures are adequate to remedy the injurious effects of dumping and subsidisation,HAS ADOPTED THIS DECISION:Article 1 The undertakings offered by the Kingdom of Norway and by the Norwegian exporters mentioned in the Annex to this Decision, in connection with the anti-subsidy proceeding concerning imports into the Community of farmed Atlantic salmon originating in Norway, are hereby accepted.The undertakings offered by the Norwegian exporters mentioned in the Annex to this Decision, in connection with the anti-dumping proceeding concerning imports into the Community of farmed Atlantic salmon originating in Norway, are hereby accepted.Article 2 The investigations in connection with the anti-dumping and anti-subsidy proceedings referred to in Article 1 are hereby terminated with regard to the parties named in that Article.Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 26 September 1997.For the CommissionHans VAN DEN BROEKMember of the Commission(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ L 349, 31. 12. 1994, p. 22.(4) OJ C 253, 31. 8. 1996, p. 20.(5) OJ C 253, 31. 8. 1996, p. 18.(6) See page 1 of this Official Journal.(7) See page 19 of this Official Journal.ANNEX >TABLE>